Title: Fairholme & Luther to the American Commissioners, 30 October 1778
From: Fairholme & Luther
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
St. Martins Isle of Rhè 30th.October 1778
Inclos’d we make bold to send you a copy of what we wrote yesterday to Mr. De Saint Cristau one of the Farmers General with regard to a cargo of fish taken in the Brigg the Lord Grovenor by the Continental Friggat the Providence Capn. Abraham Whipple. At the first arrival of the above prize, we got liberty to put the fish on Shore for to export it to Spain, but after it was landed and when we intended to export it the Farmers insisted on our paying the duty of entry which was £11 4 s. per Quintal on which our John Luther went to Paris and applied to the worthy and Honble. Messrs. Franklyn and Dean who were so kind to assist him, and got an order from Mr. Necker with permission to sell it (in this Island only) free of duty if we thought proper or else to export it for Spain without paying the duty of entry as we had declar’d it at our Custom house, but as the hostilities between France and England was then begining and still continues we think the risk too much. We wou’d willingly send it to Bordeaux, Nantes, or Rochelle to be dispos’d off, as the quantity is too great for the consumption of this Island. There were lately two prizes with fish and one with Coals and bottles brought into Nantes by American arm’d Vessels who got liberty to pay duty at the rate of 10 per Cent of the amount of the Sales which is more advantagious than the paying the one half of the duties as it is now reduced by the new ordinance. We therefore most humbly request your honours will be pleas’d to intercede for us with Mr. Necker that he may obtain for us the liberty of paying the 10 per Cent on the amount of Sale only. It will be always so much duty coming into the farmers general. Otherwise by their refusal we will be oblig’d to send it to Spain at all risks as the fish is so much damag’d that it will not support the paying the duties which is £5 12 s. per Quintal. Your honours kind intercession will ever be acknowledg’d with the most sincere gratitude by Honorable Gentlemen Your most obedient humble Servants
Fairholme & Luther
 
Notations: Letter from Fairholme & Luther. / Fairholme & Luther 30th. Oct. 78.
